IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :             No. 2630 Disciplinary Docket No. 3
                                :
                Petitioner      :             Board File No. C1-17-44
                                :
            v.                  :             Attorney Reg. No. 37862
                                :
ERIC J. LINDER,                 :             (Philadelphia County)
                                :
                Respondent      :


                                         ORDER


PER CURIAM


       AND NOW, this 2nd day of August, 2019, following consideration of the response

to this Court’s Rule to Show Cause, the Rule is made absolute. It is further provided that:

       1. Respondent is placed on temporary suspension until further definitive action by

this Court;

       2. Respondent shall comply with the provisions of Pa.R.D.E. 217;

       3. The President Judge of the Court of Common Pleas of Philadelphia County

shall enter such orders as may be necessary to protect the rights of Respondent’s clients

or fiduciary entities with which he is involved, see Pa.R.D.E. 217(g); and

       4. All financial institutions in which Respondent holds fiduciary funds shall freeze

such accounts pending further action.

       Respondent’s rights to petition for dissolution or amendment of this order and to

request accelerated disposition of charges underlying this order pursuant to Pa.R.D.E.

208(f)(6) are specifically preserved.
      This Order constitutes an imposition of public discipline pertaining to

confidentiality. See Pa.R.D.E. 402.